Reasons for Allowance
	The affidavit under 37 CFR 1.132 filed 6/30/2022 is sufficient to overcome the rejection of claims 1 and 3-4 based under the 112 rejection.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the closest prior arts either alone or in combination does not anticipate or render obvious the claim as a whole.  The closest prior arts are JP 2004-296176 (JP’176), US 20140370416 (Alhazmi), US 20030059662 (Debe), NPL “In-plane and through-plane gas permeability of carbon fiber electrode backing layers” (Gostick), and NPL “Effect of wave tightness and structure on the in-plane and through-plane air permeability of woven carbon fibers for gas diffusion layers” (Caston) as cited on the record.  JP’176 discloses a gas diffusion layer having a thickness range of 100-500 micrometer and a pore volume of 10-100 micrometer.  However, JP’176 does not disclose air permeability of the diffusion layer substrate in-plane or normal.  Alhazmi, Debe, Caston and Gostick are relied on to disclose a GDL with a through-plane permeability of about 4.97 x 10-13 m2 and 1.87 x 10-12 m2 (Alhazmi; Table 2 [0063]) and an in-plane air permeability of between 1 x 10-5 m2 and 1 x 10-12 m2 (Debe: [0066]).  Gostick is relied on to disclose normal/through plane permeability can be 37.4 x 10-12 while in-plane permeability can be 1 X 10-11.  Note that the ratio of the prior arts do not overlap or are close to the claimed range.  Furthermore, applicant submitted an affidavit showing that normal air permeability is in the range of 3,442 x 10-6 m(Pa * s) to 5,097 x 10-6 m(Pa * s) while in-plane permeabilities is in the range of 38.9 x 10-12 m3/(Pa * s) to 81.3 x 10-12 m3/(Pa * s).   Thus, for the reasons above, Claims 1 and 3-4 are allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723